DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission filed on 08/02/2021 which includes a response to election/restriction in which Species I was elected without traverse.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 12-20 were elected without traverse in Applicant’s filing on 08/02/2021.  Applicant withdrew claims 10 and 11.  Claims 1-9 and 12-20 have been examined.

Claim Objections
Claims 3, 4, 14 and 15 are objected to because the claims from which they depend appear to be incorrect.  The listing of claims state claims 3 and 4 both depend from claim 1; however, claims 3 and 4 both recite subject matter about “the feedback” and “the one or more training instances” and such subject matter does not appear in claim 1.  Rather, “feedback” and “training instances” are introduced in claim 2.  Examiner believes claims 3 and 4 were intended to be dependent from claim 2 rather than claim 1.  Appropriate correction is respectfully requested.  The same scenario 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “one or more storage media” for storing instructions and such media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims should be rejected under 35 U.S.C. 101.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-9, directed to a method, pass Step 1.  Claims 12-20, directed to one or more storage media, fail Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of scoring skills of a job posting and using such scoring to determine affinity between the job posting and job candidate user.  The limitations that recite an abstract idea are indicated in bold below:
identifying, based on a job posting, a first plurality of skills; 
identifying a plurality of attribute values of the job posting; 
for each skill of the first plurality of skills, identifying a plurality of probabilities, each probability corresponding to a different attribute value of the plurality of attribute values; 
inputting the plurality of probabilities into a machine-learned model to generate a plurality of scores; 
identifying a second plurality of skills of a candidate user; 
generating an affinity score between the job posting and the candidate user based the plurality of scores and the second plurality of skills; 
wherein the method is performed by one or more computing devices.
TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a computing device and machine-learning to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  Using an already trained model is interpreted as equivalent to using an established formula or model which is static and not indicative of any self-adjusting, learning process by the model or algorithm.  Therefore, the machine learned model in claim 1 is interpreted as merely using a computer as a tool.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components or merely use a computer as a tool to perform an abstract idea.  Therefore, the additional elements do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims (claims 2-9) include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing the attributes and probabilities and receiving user feedback.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  When claim 2 recites generating training instances from user input feedback and using them to train a second machine-learned model, the claim fails to indicate any further use of the second machine-learned model and what aspect of the model is self-adjusted by the feedback to achieve a particular improved output or result.  Therefore, there is no indication of a technical improvement by the second machine-learned model to self-adjust and achieve 
 Claims 12-20 recite limitations similar to those recited in method claims 1-9 and therefore the same analysis above with respect to claims 1-9 also applies to these claims.  While claims 12-20 involve storage media and a processor, such recitations are at a high level of generality and do not provide meaningful limitations to transform the claims into patent eligible subject matter. 
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2018/0121880 A1 (hereinafter “Zhang”) in view of Wang et al US 2018/0314756 A1 (hereinafter “Wang”).

Regarding claim 1, Zhang disclose a method comprising: 
identifying, based on a job posting, a first plurality of skills (0051 – skill scraper; 0065 – skill determinator); 
identifying a plurality of attribute values of the job posting (0050, 0068, 0086 – job title, function, industry; attributes comprise job title, job function and industry according to claim 5); 
for each skill of the first plurality of skills, identifying a plurality of probabilities, each probability corresponding to a different attribute value of the plurality of attribute values (0072, 0073 – calculate affinity scores – measure of how likely a skill corresponds with: job description by job title – 0030, 0048, 0049; job in specific industry – 0030, 0048; specific function – 0048; skill frequency score – 0052, 0053, 0075, 0095; attributes comprise job title, job function and industry according to claim 5); 
inputting the plurality of probabilities into a … model to generate a plurality of scores (0030, 0050, 0051 - input affinity scores, skill frequency scores and calculate confidence score using equation; affinity scores interpreted as the plurality of probabilities since the affinity scores are a measure of how likely); 
identifying a second plurality of skills of a candidate user (0080 – job candidate possessing specific skill); 
generating an affinity score between the job posting and the candidate user based the plurality of scores and the second plurality of skills (0080 - present, on a display of a device of a recruiter associated with the job posting, a profile of a member having the specific skill when the confidence score transgresses the predetermined threshold (i.e., is above the predetermined threshold)…presents an ideal job candidate to the recruiter based on the job posting being associated with the specific skill, and the job candidate possessing the specific skill. Additionally, the skills database 120 can include a ranking system for each member possessing the specific skill, so the ideal job candidate can be the member having the highest ranking score, or a ranking score that 
wherein the method is performed by one or more computing devices (see Fig. 1).
Zhang describes using a model or equation in which the input is the affinity scores (affinity scores interpreted as equivalent to the “plurality of probabilities”) and in which the equation produces the output of confidence scores (confidence scores interpreted as equivalent to the “plurality of scores”).  Zhang does not describe the model or equation used to output the confidence scores or “plurality of scores” in terms of a “machine learned” model.  However, Zhang does describe using a machine learning algorithm (see 0088) but for determining the affinity scores (affinity scores interpreted as equivalent to the “plurality of probabilities”) rather than for determining the confidence scores (confidence scores interpreted as equivalent to the “plurality of scores”).  However, in analogous art related to analyzing content items associated with job postings (see 0032-0035), Wang teaches using a machine learning model to compute confidence scores (see 0057).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the generating of confidence scores (interpreted as equivalent to the “plurality of scores”) taught by Zhang to be generated by a machine-learned model as taught by Wang because Zhang already utilized machine learning for calculations (see 0088) and because Wang demonstrates the applicability of using machine learning to generate confidence scores (see 0057).  Also, machine learning provides the advantages of continued improvement in the 

Regarding claim 2, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from. Zhang further discloses further comprising: 
receiving, from a job poster, input that comprises a plurality of data items for a second job posting (recruiter listed a job posting – 0036, 0064; example job posting – 0100); 
identifying, based on the input, a third plurality of skills (0051 – skill scraper; 0065 – skill determinator); 
identifying a second plurality of attribute values of the second job posting (0050, 0068, 0086 – job title, function, industry; attributes comprise job title, job function and industry according to claim 5); 
for each skill of the third plurality of skills, identifying a second plurality of probabilities, each probability corresponding to a different attribute value of the second plurality of attribute values (0072, 0073 – calculate affinity scores – measure of how likely a skill corresponds with: job description by job title – 0030, 0048, 0049; job in specific industry – 0030, 0048; specific function – 0048; skill frequency score – 0052, 0053, 0075, 0095; attributes comprise job title, job function and industry according to claim 5); 
inputting the second plurality of probabilities into the … model to generate a second plurality of scores (0030, 0050, 0051 - input affinity scores, skill frequency 
based on the second plurality of scores, selecting a subset of the third plurality of skills (present to user such as a recruiter an indication that the job posting is associated with the specific skill – 0079; more than one specific skill can be identified for the job posting - 0065); 
causing the subset of the third plurality of skills to be presented on a screen of a computing device of the job poster (present to user such as a recruiter an indication that the job posting is associated with the specific skill – 0079; more than one specific skill can be identified for the job posting - 0065); 
receiving, from the job poster, feedback that indicates selection or rejection of one or more skills in the subset of the third plurality of skills (receive recruiter’s input to include the specific skill – 0079; more than one specific skill can be identified for the job posting - 0065); 
Zhang describes using a model or equation in which the input is the affinity scores (affinity scores interpreted as equivalent to the “plurality of probabilities”) and in which the equation produces the output of confidence scores (confidence scores interpreted as equivalent to the “plurality of scores”).  Zhang does not describe the model or equation used to output the confidence scores or “plurality of scores” in terms of a “machine learned” model.  However, Zhang does describe using a machine learning algorithm (see 0088) but for determining the affinity scores (affinity scores interpreted as equivalent to the “plurality of probabilities”) rather than for determining the confidence scores (confidence scores interpreted as equivalent to the “plurality of Wang teaches using machine learning algorithms to identify new content items such as skills (see 0030) and using a machine learning model to compute confidence scores (see 0057).  Also, Zhang does not disclose: generating one or more training instances based on the feedback; using one or more machine learning techniques to train a second machine-learned modelRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 16/443,608Dkt: 3080.N37US1 based on the one or more training instances.  However, Wang teaches using machine learning algorithms to identify new content items such as skills (see 0030), for interactive data acquisition from users to validate inferences and collect training data (see 0036) and for computing confidence scores (see 0057).  Wang also teaches collecting feedback from users (e.g., via “accept”, “decline”, or “ignore”) and using such feedback as new training data in a next iteration (see 0056).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the generating of confidence scores (interpreted as equivalent to the “plurality of scores”) taught by Zhang to be generated by a machine-learned model as taught by Wang because Zhang already utilized machine learning for calculations (see 0088) and because Wang demonstrates the applicability of using machine learning to generate confidence scores (see 0057).  Also, it would have been obvious to further modify Zhang’s machine learning (see 0088) to specify using user feedback for training purposes as taught by Wang because machine learning with training feedback provides the advantages of continued improvement in the resulting outputs and since the resulting outputs drive decisions there is a desire by users for such continued improvement.

Regarding claim 3, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang does not disclose: wherein: the feedback also indicates a particular skill that is not included in the subset of the third plurality of skills; the one or more training instances includes a training instance that indicates the particular skill and includes a label that indicates that the particular skill was selected.  However, Wang teaches using machine learning algorithms to identify new content items such as skills (see 0030), for interactive data acquisition from users to validate inferences and collect training data (see 0036) and for computing confidence scores (see 0057).  Wang also teaches collecting feedback from users (e.g., via “accept”, “decline”, or “ignore”) and using such feedback as new training data in a next iteration (see 0056).  Therefore, it would have been obvious to modify Zhang’s receiving of user input of whether to include a specific skill (see 0079) to represent “accepted” (i.e., selected) and “declined”/”ignored” (i.e., rejected) feedback and for such feedback to be used for training purposes as taught by Wang because machine learning with such training feedback provides the advantages of continued improvement in the resulting outputs and since the resulting outputs drive decisions there is a desire by users for such continued improvement.
 

Regarding claim 4, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang does not disclose: wherein: the feedback also indicates a rejection of a particular skill that is included in the subset of the third plurality of skills; the one or more training instances includes a training instance that indicates the particular skill and includes a label that indicates that the particular skill was rejected.  However, Wang teaches using machine learning algorithms to identify new content items such as skills (see 0030), for interactive data acquisition from users to validate inferences and collect training data (see 0036) and for computing confidence scores (see 0057).  Wang also teaches collecting feedback from users (e.g., via “accept”, “decline”, or “ignore”) and using such feedback as new training data in a next iteration (see 0056).  Therefore, it would have been obvious to modify Zhang’s receiving of user input of whether to include a specific skill (see 0079) to represent “accepted” (i.e., selected) and “declined”/”ignored” (i.e., rejected) feedback and for such feedback to be used for training purposes as taught by Wang because machine learning with such training feedback provides the advantages of continued improvement in the resulting outputs and since the resulting outputs drive decisions there is a desire by users for such continued improvement.  

Regarding claim 5, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang further discloses wherein the plurality of attribute values correspond, respectively, to a plurality of attributes that comprise one or more of job title, job function, or industry (0050, 0068, 0086 – job title, industry, function).  

Regarding claim 6, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang further discloses wherein the plurality of probabilities include: a first probability that said each skill is found in first job postings that include a first attribute value of the plurality of attribute values; a second probability that said each skill is found in second job postings that include a second attribute value of the plurality of attribute values (0072, 0073 – calculate affinity scores – measure of how likely a skill corresponds with: job description by job title – 0030, 0048, 0049; job in specific industry – 0030, 0048; specific function – 0048).  

Regarding claim 7, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang further discloses wherein the plurality of probabilities include: a first probability that said each skill is found in first user profiles that include a first attribute value of the plurality of attribute values; a second probability that said each skill is found in second user profiles that include a second attribute value of the plurality of attribute values (skill frequency score – 0052, 0053, 0075, 0095).  
 
Regarding claim 8, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang further discloses wherein the plurality of probabilities include: a first probability that said each skill was selected by job posting authors that is associated with a first attribute value of the plurality of attribute values; a second probability that said each skill was selected by job posting authors that are associated with a second attribute value of the plurality of attribute values (claim is interpreted as similar to claim 6 because “skill found in job postings” from claim 6 is interpreted to also mean “skill was selected by job posting authors”; 0072, 0073 – calculate affinity scores – measure of how likely a skill 
 
Regarding claim 9, Zhang in view of Wang teaches the elements of claim 1 from which this claim depends from.  Zhang further discloses wherein the plurality of probabilities include a first probability that said each skill is found in job postings that include a first attribute value of the plurality of attribute values and a second attribute value of the plurality of attribute values (0072, 0073 – calculate affinity scores – measure of how likely a skill corresponds with: job description by job title – 0030, 0048, 0049; job in specific industry – 0030, 0048; specific function – 0048). 
 
Claims 12-20, directed to storage media storing instructions, recite limitations substantially similar to those recited in claims 1-9.  Since Zhang in view of Wang teaches the elements of claims 1-9 and Zhang also teaches machine readable storage medium (see 0103, 0106), the same art and rationale also apply to claims 12-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Le et al US 2017/0255906  (0050 – top results; Fig. 8 – skipped, clicked, applied, ignored). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683  

/ROBERT D RINES/Primary Examiner, Art Unit 3683